PER CURIAM:
Each of the three cases before this court is an appeal by the Commissioner of Internal Revenue from a decision of the Tax Court in which the court sustained certain deductions taken by the respective taxpayers for the tax years 1973 and/or 1974. In general, each case involves a construction worker who accepted employment at a site away from his place of personal residence. The taxpayers lived near their places of employment during the week and ate their meals there, and then traveled to their personal residences for the weekend. There was no definite agreement as to the length of employment, but the construction projects involved were long-term nuclear power plants. The periods of employment ranged from 19 to 32 months, and in each case the taxpayer voluntarily terminated his employment for personal reasons. Taxpayers deducted as business expenses under Section 162(a)(2) of the Internal Revenue Code of 1954 the cost of lodging and meals at their job sites, and the cost of transportation incurred in traveling between their places of employment and their personal residences.
In Commissioner of Internal Revenue v. Peurifoy (4th Cir, 1957) 254 F.2d 483, 486-87, aff’d. 358 U.S. 59, 79 S.Ct. 104, 3 L.Ed.2d 30 (1958) (per curiam) this court had occasion to consider deductions claimed in circumstances almost identical to those in these cases. While recognizing that maintenance and travel expenses would be deductible when employment away from home was temporary and of short duration, the court held that such expenses were not ordinary and necessary business expenses and thus not deductible when the employment is of a substantial or indefinite duration. Finding that the taxpayers had failed to show that their employment was not of *732indefinite duration, the court sustained the Commissioner’s deficiency determinations.
We find the cases presently before us to be indistinguishable from Peurifoy, and accordingly, however sympathetic we may be to the taxpayers’ position, we are compelled by Peurifoy to sustain the disallowance of the deductions sought by the taxpayers. The judgments of the Tax Court are, therefore,

REVERSED.